           Case 1:20-mj-00070-DAR Document 12 Filed 06/04/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
      v.                                     :      Magistrate No. 20-00070 (GMH)
                                             :
ALEXANDER ALAZO,                             :
                                             :
                      Defendant.             :

                                 NOTICE OF DISCOVERY

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully requests that the discovery correspondence attached as Exhibit A be

made a part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188


                                             By:    /s/ Jason McCullough
                                             JASON B.A. MCCULLOUGH
                                             DC Bar No. 998006; NY Bar No. 4544953
                                             STUART D. ALLEN
                                             D.C. Bar No. 1005102
                                             Assistant United States Attorneys
                                             NICOLE S. HUTCHINSON
                                             California Bar No. 281524
                                             Special Assistant United States Attorney

                                             555 Fourth Street, N.W., Eleventh Floor
                                             Washington, D.C. 20530
                                             (202) 252-7233 (McCullough)
                                             (202) 252-7794 (Allen)
                                             (202) 803-1670 (Hutchinson)
                                             jason.mccullough2@usdoj.gov
                                             stuart.allen@usdoj.gov
                                             nicole.hutchinson@usdoj.gov

Dated: June 4, 2020
Case 1:20-mj-00070-DAR Document 12 Filed 06/04/20 Page 2 of 5




              Exhibit A




                              2
         Case 1:20-mj-00070-DAR Document 12 Filed 06/04/20 Page 3 of 5




                                                       U.S. Department of Justice

                                                       Michael R. Sherwin
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                       June 4, 2020

Via Email and Electronic File Transfer

Tony Miles, Esq.
Assistant Federal Public Defender
Federal Public Defender for the District of Columbia
625 Indiana Ave., N.W., Suite 550
Washington, D.C. 20004
Tony_Miles@fd.org

                      Re:     United States v. Alexander Alazo, Cr. No. 20-mj-70 (GMH)

Dear Mr. Miles:

        I write to provide you with additional discovery in the above-referenced case pursuant to
Rule 16 of the Federal Rules of Criminal Procedure. Specifically, the government has made
available certain media (e.g., photographs) depicting the crime scene and evidence collected during
the investigation, as described further below:

   •   190 items in a folder named Childs Scene, which includes files named _CJC0001.JPG -
       _CJC0190.JPG;
   •    51 items in a folder named Hadzima Scene and Processing, which includes files named
       _HAD1435.JPG - _HAD1485.JPG;
   •   73 items in a folder named Padula Firearm Processing, which includes files named
       _EP06102 - _EP06174;
   •   163 items in a folder named Padula Processing Room, which includes files named
       __EP06175.JPG - _EP06337.JPG;
                Case 1:20-mj-00070-DAR Document 12 Filed 06/04/20 Page 4 of 5




      •       278 items 1 in a folder named Padula Scene, which includes files named _EP05822 -
              _EP06101;
      •       10 items in a folder named Pikemuccini Drug Photos, which includes files named
              _YAP9591.JPG - _YAP9600.JPG;
          •   60 items in a folder named Pikemuccini Processing Room, which includes files named
              _YAP9601.JPG - _YAP9660.JPG; and
          •   10 items in a folder named Video Snapshots, which includes files named 1 vlcsnap-2020-
              05-02-10h43m40s892.png – 10 vlcsnap-2020-05-02-10h43m40s892.png.

The materials described herein have been made available for download on USAfx. Please keep in
mind that all of the items placed in the USAfx case-folder will be deleted automatically – some in
as few as 60 days. Please let me know immediately if you have been unable to access and
download the materials for your use in this case.

     I.       Government’s Discovery Requests

       The government hereby reiterates its reverse discovery request pursuant to Fed. R. Crim.
P. 16(b), including, but not limited to the following:

              (1) notice of documents and tangible objects the defendant expects to introduce;
              (2) a Jencks request for all prior statements of any defense witness (excluding the
                  defendant);
              (3) a Lewis request (for which we request the name, date of birth, sex, and social security
                  number of each defense witness prior to trial); and
              (4) a request for information pertaining to any expert or scientific testimony or evidence.

Pursuant to Fed. R. Crim. P. 16, the government notes its continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.

    II.       RULE 404(b) EVIDENCE

        The government may seek to admit evidence pursuant to Federal Rule of Evidence
404(b). In the event that the government seeks to introduce such evidence at trial, an appropriate
notice or motion will be filed.

III.          Other Information (Brady / Lewis / Giglio)

       The government is aware of its Brady or Giglio obligations. If such information does exist
with respect to any confidential informant(s), it will be disclosed at the appropriate time. Lewis


1
  Two images—with file names: _EPO5997 and _EPO5998—have been withheld pending the
entry of a Protective Order concerning certain law enforcement sensitive and personal
identifying information. A proposed Protective Order was provided to you by email earlier
today.
                                                       2
         Case 1:20-mj-00070-DAR Document 12 Filed 06/04/20 Page 5 of 5




information for the government’s witnesses will be provided to you at the time of trial.

       We understand that our discovery obligations are ongoing and intend to supplement our
disclosures on a rolling basis. If you have any questions, please do not hesitate to contact us.

                                             Sincerely,


                                                     MICHAEL R. SHERWIN
                                                     ACTING UNITED STATES ATTORNEY

                                             By:            /s/
                                                     Jason B.A. McCullough
                                                     Assistant United States Attorney


Enclosures via file transfer




                                                3
